 1

 2   D. Victoria Baranetsky (SBN 311892)       DAVID L. ANDERSON (CABN 149604)
     THE CENTER FOR INVESTIGATIVE              United States Attorney
 3   REPORTING                                 SARA WINSLOW (DCBN 457643)
     1400 65th St., Suite 200                  Chief, Civil Division
 4   Emeryville, CA 94608                      JEVECHIUS D. BERNARDONI (CABN
     Telephone: (510) 809-3160                 281982)
 5   Fax: (510) 849-6141                       Assistant United States Attorney
     vbaranetsky@revealnews.org
 6                                                    450 Golden Gate Avenue, Box 36055
     Attorney for Plaintiffs                          San Francisco, California 94102-3495
 7                                                    Telephone: (415) 436-7164
                                                      FAX: (415) 436-7234
 8                                                    Jevechuius.bernardoni@usdoj.gov

 9                                             Attorneys for Defendant

10

11                              UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                 SAN FRANCISCO DIVISION

14
     THE CENTER FOR                   )      Case No. 3:19-cv-04541-LB
15   INVESTIGATIVE REPORTING,         )
                                      )      JOINT STIPULATION TO MODIFY THE
16               Plaintiff,           )      SUMMARY JUDGMENT BRIEFING PLAN,
                                      )      VACATE THE CMC CONFERENCE AND
17        v.                          )      [PROPOSED] ORDER
                                      )
18   FEDERAL BUREAU OF INVESTIGATION, )
                 Defendant.           )
19                                    )
                                      )
20                                    )
                                      )
21                                    )

22

23

24

25

26

27

28
 1            Pursuant to Civil Local Rules 6-2(a) and 7-2, and subject to the Court’s approval, Plaintiff and

 2 Defendant (collectively the “Parties”) jointly stipulate to modify the summary judgment briefing plan

 3 entered by the Court at Dkt. No. 34. This modification to the summary judgment briefing plan, if

 4 granted, will not impact any other dates set by the Court, other than those related to summary judgment

 5 briefing. See Dkt. No. 34. This request is made only to accommodate Plaintiffs’ schedule, and not for

 6 any improper delay. Accordingly, the Parties jointly stipulate to the following revised schedule:

 7                                    Revised Stipulated Briefing Plan
                                1
                            Event                                        Deadline
 8       Plaintiff’s Cross Motion and Opposition      Friday, November 13, 2020
         Defendant’s Cross Opposition and Reply       Friday, November 27, 2020
 9       Plaintiff’s Reply                            Friday, December 11, 2020
         Hearing Date                                 Thursday, January 14, 2021
10
     Additionally, the parties agree that the case management conference set for October 15, 2020, Dkt. No.
11
     41, should be vacated due to the fact that the parties are working diligently on their summary judgment
12
     motion briefings and have no additional information to report to the Court.
13
     DATED: October 8, 2020                                Respectfully submitted,
14
                                                           DAVID L. ANDERSON
15
                                                           United States Attorney
16
                                                           /s/ Jevechius D. Bernardoni
17                                                         JEVECHIUS D. BERNARDONI
                                                           Assistant United States Attorney
18                                                         Attorneys for Defendant
19
     DATED: October 8, 2020                                Respectfully submitted,
20
                                                           /s/ D. Victoria Baranetsky *
21
                                                           D. Victoria Baranetsky (SBN 311892)
22                                                         THE CENTER FOR INVESTIGATIVE
                                                             REPORTING
23                                                         1400 65th St., Suite 200
                                                           Emeryville, CA 94608
24                                                         Telephone: (510) 809-3160
                                                           Fax: (510) 849-6141
25                                                         vbaranetsky@revealnews.org
                                                           Attorney for Plaintiffs
26
   * In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of
27 perjury that all signatories have concurred in the filing of this document.
     1
28    Defendant’s Opening Motion for Summary Judgment is not included here because Defendant filed its
     Opening Motion for Summary Judgment. See Dkt. No. 42.


     STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-04541-LB                         1
 1                                       [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
     DATE: October 8, 2020
 5                                             The Honorable Laurel Beeler
                                               United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-04541-LB             1
